DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,678,134. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a photosensitive composition comprising a plurality of nanosized fluorescent material, a (meth)acrylic polymer and a wetting and dispersing agent.

Claim Objections
5.	Claims 15-17 and 19-24 are objected to because of the following informalities:  The numbers with parentheses should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the difference is between claims 19 and 24.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-3, 8-13, 15, 16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 2008/0272347).
Fukuda et al. disclose a color conversion material comprising CdSe/ZnS-MMPO and a copolymer of benzyl methacrylate and methacrylic acid (claims 1-18, Examples 1, 4 and 7).
Fukuda et al. at [0022], where it discloses the tertiary amino group.
The limitations of claim 8 can be found in Fukuda et al. at [0061], where it discloses the photopolymerization initiator.
The limitations of claim 9 can be found in Fukuda et al. at [0067], where it discloses the solvent.
The limitations of claim 10 can be found in Fukuda et al. at [0094], where it discloses the two methacryloyl groups.
The limitations of claim 11 can be found in Fukuda et al. at [0047], where it discloses the (meth)acrylic acid.
The limitations of claims 13 and 16 can be found in Fukuda et al. at [0039], where it discloses the metal oxide such as silica.
The limitations of claim 15 can be found in Fukuda et al. at claim 18, where it discloses the color conversion film.
The limitations of claim 18 can be found in Fukuda et al. at [0069], where it discloses the process.
The limitations of claims 19-22 and 24 can be found in Fukuda et al. at [0069]-[0081], where it discloses the method.
The limitations of claim 23 can be found in Fukuda et al. at [0072], where it discloses the development process.

10.	Claims 1, 8-10, 13, 15, 16, 18-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu (WO 2015/138174, related US 2016/0376498 is being used in this examination).
Qiu discloses a composition comprising a fluorescent core/shell nanoparticle, a thiol-functional silicone ligand, and a polymeric binder such as (meth)acrylated oligomer (claims 1, 16 and 17, [0053], Fig. 1).
The limitations of claim 8 can be found in Qiu at [0084], where it discloses the photoinitiator.
The limitations of claim 9 can be found in Qiu at [0081], where it discloses the solvent.
The limitations of claim 10 can be found in Qiu at [0059], where it discloses the two methacryloyl groups.
The limitations of claims 13 and 16 can be found in Qiu at [0088], where it discloses the silicon oxide.
The limitations of claim 15 can be found in Qiu at Fig. 1, where it discloses the color conversion film.
The limitations of claims 18-22 and 24 can be found in Qiu at [0086]-[0104] and Figs. 1-3, where it discloses the method.

11.	Claims 1, 2, 8, 9, 11-13, 15, 16, 18-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon et al. (US 2012/0195340).
Cheon et al. disclose an active layer (reads on color conversion film) comprising quantum dots and a matrix material (a polymer or silicone having a plurality of crosslinked acrylate groups), wherein methyl hexahydrophthalic anhydride or chelating ligands (TOPO, TOP or TBP) can be added (claims 1 and 2, [0039], [0053]).
The limitations of claim 2 can be found in Cheon et al. at [0039], where it discloses the TOPO.
Cheon et al. at claim 18, where it discloses the initiator.
The limitations of claim 9 can be found in Cheon et al. at [0051], where it discloses the solvent.
The limitations of claims 11 and 12 can be found in Cheon et al. at [0034], where it discloses the polyacrylate and acrylated silicone.
The limitations of claims 13 and 16 can be found in Cheon et al. at claim 27, where it discloses the titania.
The limitations of claim 15 can be found in Cheon et al. at claims 1 and 2, [0039], [0053], where it discloses the active layer comprising quantum dots, a matrix material (a polymer or silicone having a plurality of crosslinked acrylate groups), and methyl hexahydrophthalic anhydride or chelating ligands.
The limitations of claim 18 can be found in Cheon et al. at Examples, where it discloses the process.
The limitations of claims 19-22 and 24 can be found in Cheon et al. at claim 13 and Examples, where it discloses the method.

12.	Claims 1, 2, 8, 9, 11, 14, 15, 17-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomeba (WO 2015-079911).
Tomeba discloses a coloring photosensitive resin composition comprising a resin ((meth)acrylic acid polymer), coloring agent (metal oxide of titanium or zinc), and phosphate dispersing agent (claim 1, Resin section, Coloring agent section).
The limitations of claim 2 can be found in Tomeba at claim 1, where it discloses the phosphate dispersing agent.
Tomeba at Polymerization initiator section, where it discloses the polymerization initiator.
The limitations of claim 9 can be found in Tomeba at Organic solvent section, where it discloses the solvent.
	The limitations of claim 11 can be found in Tomeba at Resin section, where it discloses the (meth)acrylic acid polymer.
The limitations of claims 14 and 17 can be found in Tomeba at Coloring agent section, where it discloses the dye.
The limitations of claim 15 can be found in Tomeba at Preparation method of a coloring photosensitive resin composition, where it discloses the coloring resin.
The limitations of claims 18-22 and 24 can be found in Tomeba at Solid-state image sensor, Image display apparatus sections and Examples, where it discloses the method.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 4-7 are rejected under 35 U.S.C. 103(a) as obvious over Fukuda et al. (US 2008/0272347) in view of Ogura et al. (JP 2015-082055, related 2016/0282530 is being used in this examination).
The disclosure of Fukuda et al. is adequately set forth in paragraph 9 and is incorporated herein by reference.
Fukuda et al. is silent on the composition using a specific wetting and dispersing agent.
Ogura et al. disclose a color material comprising a color material, a dispersant and a solvent, wherein the dispersant is BYK-LPN 6919 which can provide good heat resistance, electric reliability and dispersibility (abstract, [0104]).  In light of such benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific wetting and dispersing agent in the composition with the expected success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762